Case 1:20-cv-03408-GPG Document 1 Filed 11/16/20’ USDC Colorado Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

. ! | FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

 

 

 

Civil Action No. '
(To be supplied by the court) NOV 16 2020
an \ : : F | . |
(Jalleee (no ehel [- __, Plaintiff JEFFREY P. COLWELL
V.

Larimer Lo Sher ith s |
Sustin Smash Sherit tf .

Capt DeQuty Palmer €o2Zs- Arrached
LT Thellendair 5504( See sams)

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
‘identical to those contained in Section B. Do not include addresses here.) ,

 

PRISONER COMPLAINT

 

 

NOTICE

‘| Federal Rule of Civil Procedure.5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; ora complete financial account number. A filing may include only: the
last four digits ofa social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

“ee
>

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-03408-GPG Document 1 Filed 11/16/20 USDC Colorado Page 2 of 10

Attached
Like of Sherills Peet, Dev lenskunts
OPenthnt my keyel’ mail not jn My
(Presents
Depury's Lyohic, Belk, Murphy, bi
ank Nik

Vor Mertal anguish OF Section &
Ot the A Vie Vence Policy +O Eplaugé
oll Cemedies 42 U,5.C. 1997
Ln mote Hand bool Mereh VOlF
Capt Palmer GOZ2S, LT Scho? far, LT fast
LT. Bellendair ¢sodl, SGT Hinton odo2s”
CPL Simmons 1S07S, SGT Johnson 13017
SOT Perhm ol3S, SGT Herttek her Gor F
Cpl seoSoda 1202575 CP! la honey o4o4¢2
Cpl Grekw@m 07007, CPI Sorre Celli 6035
Deprey's laylett Zoolo 5 perez~(opet
OP PIE, Gunderson

Cri (0 llLiqniSon
4

Case 1:20-cv-03408-GPG Document1 Filed 11/16/20 USDC Colorado Page 3 of 10

A. PLAINTIFF INFORMATION

You must notify the court of any changes to:your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Kalle £ Crockel [955272 2405 piel Point Dr

(Name, prisoner identification number, and completé mailing address)

FY Collins Co Foo 2s

(Other names by which you have been known)

Indicate whether you are a prisoner or other confined person as follows: (check one)

-~ Pretrial detainee
Civilly-committed detainee

Immigration detainee ,

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain) _

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is‘needed, use extra paper to provide the information. requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Derioky: ad A \\. \60S $6 / fi Sol iy icfroln +r

(Name, job title, and te mailing address)
Fr Eorlli ins Go §K0G26—

At the time the eae in this complain} arose, was this defendant acting under
color of state or federalilaw? —__ a No (check one). Briefly explain:

All thtem ins Zesal Mail 1S Suppose.

neck ‘a born pb iItmMate fo jaAsure.
the inresraty oF Conftifentual ity

Defendant | is being sued in his/her ___ individual and/or __ official capacity.

an
Case 1:20-cv-03408-GPG Document 1 Filed 11/16/20, USDC Colorado Page 4 of 10

Defendant 2: Deputy MurPhy 250 mid point Dr

(Name, job title, and.complete tf address)
Ef Lollins Co FOS 25

At the time.the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? _ es No( (check one). Briefly explain:

All incoprtng mail Lesa ES § ugfose. #0 he
OPenect ‘nlront ol inmad

Defendant 2 is being sued in hifhe) *' hel individual andlor "5 official capacity.

Defendant 3: UVeputy Lyd: Cc LS 0l Mid Potnt Dr

WName, job title, and complete mailing address)
as collins Co oS 2s”

At the time the claim(s) int in this complaint arose, was this defendant acting under
color of state or federal | es Not (check one). Briefly explain:

All iAtomihy Le ga Mail ss Suppose fo

. _ '

be op ence tnittont gf anmate fo ;nsure
nae ed his i
Defendant 3 is being sued in his/her\(" individual and/or official capacity.

a

Cc. JURISDICTION © ;
Indicate the federal legal basis for your claim(s): (check all that apply)

"4 42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

Other: (please identify)

 
Case 1:20-cv-03408-GPG Dicument1 Filed {1/16/20 USDC Colorado .Page 5 of 10

D. STATEMENT OF CLAIM(S): at

' '

State clearly and concisely every claim that you are asserting in this action. For each claim,

_ Specify the right that allegedly has been violated and state all facts that support your'claim,
including thé date(s) on which the incident(s) occurred,:the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases.to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

cramone: ON 6-23 20 Ve puty Mart Phy

Supporting facts: | : | es
Oped My Leyar: mail not inh My Presen

~ ht \ 4. rp t A
Never Suid She Aid Ve \ust Slid it andes ve
, ‘ bo Hy hot re acléno
poor I Pett iW aA Or+temPp | one
edge of Whatever else Lould have been “0%
Buch a5 CofY of feat. A m legal mat) o“rete
li Deputy Be FEM tig Was an accedent
Llaim 2. Ve - end ld me. te W 29
& Lid he Cam ‘¢ Pute 66-24-2
h of if fread jf .
epw we |
Llaiwm 2? Pe cad yes and yes ad hid: Liitote

Him about jt He cae
a level 3 ¢rie vance and the 3 te g hi evanc e SOT

liinton idult fet jt Jo the White Person Capt.
Pal mer é to Ppity the Griedvande back AFG
Level 1 Dye wrote 7 4 OF Whith Were Suppose
dobe Level 3 one made it to 4 Level 2

They ore bdot Klay Sh c#wra SO ZL hove ip rore

g Letter of intent fo Lust Sraith Shen
260i mV point Brive FI Lollins Lo Fec2s
and Ralph L carr 7/300 rode ay
Denver (o 0203

¥

1)
/ dotemenr wo Docymeat e” Riled 17/16/20" DSDE Cplorado Page & 0
5 to Ldairns Additional —
(Lolo | Cort State /i Horney Gen eel
“04-04-2040

he proles5 oF

Con go throug a
He Want

slam Deputy Ly olié
opened my hesor metl JA
This they hule leld Me They
any ob my ac w/o me aAhy A me
Tho tou't let My gtitvanct $ 50 WP CUA
etp 6pening MY Leyol mail fo Vile g hievances
L huve been locked coun Cor 24 his vhey Aew @
Pulled Down their Corona masks to inrimadate
me to Stop Biliny they have hak Pky Hoctor s
all and asic if E ces alfight iilce Le
Choe one fold me L needl 0 be in The
Pshye Ward the Mor l process EAS
grievadle L have. atleast & to ta ( OF

Gb GrieVance documenting 4({ TAS

They also Sust Plain don't EX CEP - them
‘Case 1:20-cv-03408-GPG Document d ‘Filed 14/4620 * USDC Colorado Page 7 of 10

Ry ~”~
“

+

‘

E. PREVIOUS LAWSUITS

i

Have you ever filed a lawsuit, o pher than this lawsuit, in any féderal or state court while you
were incarcerated? __ Yes 0 (chéck one). ‘ .

If your answer is “Yes,” complete this section'of the form. If you have fi led more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

Name(s) of defendant(s):

 

Docket number and ‘court:

 

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. | ADMINISTRATIVE REMEDIES
WARNING: Prisoners must exhaust.administrative remedies before filing an action in federal
court regarding prison conditions. See 42 US.C. § 1997é(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.
Is‘there a formal grievance procedure at the institution in which you are confined?

WX ves ____ No (check one)

Did you exhaust administrative remedies?

XW Yes __ No (check one)
Case 1:20-cv-03408-GPG Dotument tr Filed 11/16/20° USDC Colorado ° Page 8 of 10

£

G. REQUEST FOR RELIEF

' State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST
FOR RELIEF.”

Le allah ing MY mee o£

4

bo a” oo

7) i a. vos
Later fo én fe "Ay ha gil ‘ fo

! A plathe » g | >

H. PLAINTIFF'S SIGNATURE

I declare under penalty of perjury that J am the plaintiff it in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for.an improper
purpose,'such.as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;.
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or ‘
discovery; and (4) the complaint otherwise complies with the requirements of Rule 1 1¢

(Plaintiff's signature) “

M-Ul- 29 20

(Date)

 

(Form Revised December 2017)
Case 1:20-cv-03408-GPG Deeumentr™' Filed 11/16/20 “USDC Colorado Page 9 of 10

fArtorked Vy 7

L WL be Seek iny ‘nthe uUnitecl
States Disteick Court Lor the Dictricé
OR Colorado aS RelieL
I) That eo gre hd Suey trial be

AL sSued
2) Mom inal hounayes iN the A rnount oF
IT million Dollars agatnst eath Aebten dant

3) ComMpenSry Damages ih The Amount
IS million Wollars Each Claim

4) Punrhive Damay eS Al fle JLTAO WA F
ob AS million AqatnSt Beck Dee Lenckunt

Eath Defendant Acted in violation
02 Colorado State and the unttech States
Constitution and in Ylolation 04

wy (iF hts

O)
 

“sunt $000.95° |

‘3. LARIMER COUNTY j Zi BOSE
oe 2405 Midpoint Drive y368 GOTT :
my w Fori Gulivic, cuiarado 80525

036B 0011814444

BS - Vol eT Oe
fe BE se ee 2 —-- + Den ecco 503 Le

 

*\ Aballave Loebel Ne 9 a eee rape usrosrace

 

 

    
    
 

 

 

 

 

 

 

 

diffe fghsajs iflypedfijffijaajifeg

      

 

 

 

 

 

.~ *¥
we
Da 2
ope te
pk ret > Se oe 9 et my nag
fs Ansty s Kh rot
os Satin RS Be, Te Sou eee

 

vt a

mr

@ase 1:20-tv:03408-GPG* Docurrrawat 1

oo \e oA
. \ \

,
\

fy

é
F —_——

Sarees a)
om

ay ty aa

 
